Order issued September i I/ , 2012




                                               In The
                                (Court of Apprats
                          NMI! Elistrirt of .c,cas at Dallas
                                        No. 05-12-00092-CV


                           MICHAEL ARNOLD, ET AL., Appellants

                                                  V.

                          LIFE PARTNERS, INC., ET AL., Appellees


                                             ORDER

        Before the Court is appellee Life Partners, Inc.' s motion to refuse the brief of the State of

Texas as amicus curiae or, alternatively, for leave to respond. We DENY the motion to the extent

that it asks this Court to refuse the amicus curiae brief. We GRANT the alternative request for leave

to respond. We ORDER appellee' s response tendered to this Court on August 29, 2012 filed as of

the date of this order.